
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 767
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Jones submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives relating to increased transparency in the negotiations of the
		  Trans-Pacific Partnership (TPP) Agreement, and for other
		  purposes.
	
	
		Whereas government officials from the United States and
			 eight Pacific Rim nations—Australia, Brunei, Chile, Malaysia, New Zealand,
			 Peru, Singapore, and Vietnam— have been negotiating for over three years to
			 sign a Trans-Pacific Partnership (TPP) Agreement;
		Whereas Canada and Mexico joined the negotiations in June
			 2012;
		Whereas Members of Congress, the American public, and the
			 press have been denied access to the negotiations and to the draft text of this
			 lengthy international agreement;
		Whereas press reports suggest that the TPP would
			 compromise United States sovereignty by imposing a regime of global governance
			 on the United States regarding domestic land use; control of United States
			 natural resources and property rights; immigration and visa rights; service
			 sector regulation; patents and copyrights; and food and product standards and
			 labeling;
		Whereas leaked text of the draft agreement reveals that
			 the TPP would submit the United States to the jurisdiction of foreign tribunals
			 administered by the United Nations and the World Bank that would be empowered
			 to order unlimited payment of United States taxpayer dollars to foreign firms
			 who claim that Federal, State, or local governments are not delivering on the
			 new privileges and rights TPP would grant to them;
		Whereas leaked TPP text suggests foreign investors and
			 firms operating within the United States would be given greater substantive and
			 procedural rights than United States citizens and firms are provided under the
			 United States Constitution as interpreted by the United States Supreme
			 Court;
		Whereas press reports indicate the TPP would ban
			 buy American and buy local preferences in Federal
			 Government procurement;
		Whereas leaked TPP text reveals the TPP would include
			 special protections and incentives that promote the offshoring of United States
			 jobs and investment;
		Whereas the TPP may require the United States to import
			 meat and other foods that do not meet United States safety standards, putting
			 United States producers at a disadvantage and United States consumers’ health
			 at risk;
		Whereas under the terms of the draft agreement, failure by
			 the Federal, State, or local governments to conform United States domestic
			 laws, regulations, and administrative procedures to this regime would subject
			 the United States Government to trade sanctions imposed until United States
			 laws are altered to conform with the TPP requirements;
		Whereas the terms of this international regime of
			 governance could only be altered by consensus of all signatory governments and
			 the TPP has no expiration date, meaning the TPP would lock in expansive
			 international preemption of United States laws and policies; and
		Whereas every Pacific Rim nation, including China and
			 Russia, could eventually be included in the TPP, which is being designed as a
			 docking agreement to which additional countries may join: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Members of Congress should be allowed to
			 observe Trans-Pacific Partnership (TPP) Agreement negotiations on behalf of the
			 American people they represent;
			(2)Members of
			 Congress, the American public, and the press should be allowed access to the
			 draft text of the agreement and to the text of United States negotiating
			 proposals;
			(3)any final TPP
			 agreement should not undermine United States sovereignty by submitting the
			 United States, its people, or its businesses to the jurisdiction of foreign
			 tribunals;
			(4)any final TPP
			 agreement should not increase United States unemployment or the United States
			 trade deficit; and
			(5)any final TPP
			 agreement that is not a treaty approved by two-thirds of the Senate under
			 Article II, section 2, clause 2 of the Constitution does not have the force of
			 law.
			
